Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156627(31)(32)                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156627
                                                                    COA: 339220
                                                                    Kent CC: 94-002732-FC
  KENNETH COLVIN, JR.,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for reconsideration of this Court’s July 3, 2018
  order is considered, and it is DENIED, because it does not appear that the order was entered
  erroneously. The motion to appoint counsel is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2018
         a0924
                                                                               Clerk